Case 2:18-cv-03099-DRH-AKT Document 86 Filed 10/24/19 Page 1 of 5 PageID #: 2537




                          2:18–cv–03099-DRH-GRB


     United States District Court
                                    for the

          Eastern District of New York
      D.W.M., a minor by Willie Moore, his father, and
      Ursula Moore, his mother, D.D.M, a minor by Willie
      Moore, his father, and Ursula Moore, his mother,
      and WILLIE MOORE and URSULA MOORE,
                                                                Plaintiffs
                                   –v–
      ST. MARY SCHOOL,
      BIAGIO M. ARPINO, Principal of St. Mary School, and
      THE ROMAN CATHOLIC DIOCESE OF ROCKVILLE CENTRE and
      L.M., M.J., and M.M., infants individually and by their
      respective parents and natural guardians
      KERRI LECHTRECKER, individually and as a custodial parent
      and natural guardian of L.M., an infant;
      “MIKE” JONES and CHRISTINE JONES, individually and as
      parents and natural guardians of M.J., an infant; and
      KRZYSZTOF MARS and DOROTA MARS. Individually and as the
      parents and natural guardians of M.M., an infant,
                                                              Defendants


             xxxxxxxxxx
             P ROPOSED DISCOVERY PLAN
Case 2:18-cv-03099-DRH-AKT Document 86 Filed 10/24/19 Page 2 of 5 PageID #: 2538



        Pursuant to the Federal Rules of Civil Procedure 26(t), the paiiies agree to the following

 Joint Proposed Discove1y Plan and Scheduling Order:



        1. Initial Disclosures by:                                   October 11 , 2019

        2. Written Discove1y Demands on or before:                   November 8, 2019

        3. Written Discove1y Responses on or before:                 December 9, 2019

        4. All fact depositions must be completed by:                June 1, 2020

        5. All expe1i discove1y must be completed by:                July 1, 2020

        a. Expe1i disclosures pursuant to Rule 26
           shall be made by:                                         July 28, 2020

        b. Rebuttal expe1i disclosures pursuant to
           Rule 26 shall be made by:                                 August 28, 2020

        6. All discove1y, including expe1i discove1y,
        must be completed by:                                        September 1, 2020

        7. Submission of pre-motion letters regai·ding
        dispositive motions by:                                      September 15, 2020

        8. Submission of Joint Pre-trial Order by:                   November L 2020

        9. A Status Conference shall be
        held on:                                                        2/12/2020 at 11 :00 a.m. before Mag.
                                                                     Judge Brown




                THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK




                                                 2
Case 2:18-cv-03099-DRH-AKT Document 86 Filed 10/24/19 Page 3 of 5 PageID #: 2539



 Dated: September __, 2019

        By:________________________               By:____________________________
          CORY H. MORRIS                          JOSEPH M. NADOR
          Attorney for the Plaintiffs             Attorney for Defendants
                                                  Diocese of Rockville Centre,
                                                  Biagio M. Arpino, and St. Mary School
        By:____________________________
        VESSELIN VENELINOV MITEV,
        Attorney for Defendants L.M. and          By:____________________________
        Kerri Lechtrecker                         CHRISTOPHER MESTECKY
                                                  Attorney for Defendants
                                                  M.J., Michael Jones, and Christine Jones

        By:____________________________
        STEPHEN A. RULAND
        Attorney for Defendants
        M.M., Krzysztof Mars and Dorota Mars


                                      SO ORDERED:


                             ___/s/ Gary R. Brown_____________        Date:____10/24/2019 _______
                                    Honorable Gary R. Brown
                                 United States Magistrate Judge




                                             3
Case 2:18-cv-03099-DRH-AKT Document 86 Filed 10/24/19 Page 4 of 5 PageID #: 2540



 CHECKLIST FOR THE COURT


       A.    Initial Disclosures: Counsel confirm that the Initial Disclosures have been served:

             Plaintiff:                    Defendants:

                   Yes    _X_ No              Yes _X_No



       B.    Stipulation and Order of Confidentiality: Counsel confirm that they have
             consulted in good faith regarding the need for such an order:

              X     Yes    ___No

             Based on that consultation, counsel find that a Stipulation and Order of
             Confidentiality is:

               X    Needed    ___ Not Needed


       C.    Electronically Stored Information (“ESI”): Counsel confirm that they have met
             and conferred regarding the existence of any relevant ESI on both sides:

              x Yes       ___No

             The parties have had some preliminary discussion about the type of ESI which is
             in their clients’ respective possession or control and how they wish to have such
             ESI produced:

               x   Yes    ___No

             Based on these discussions, counsel are advising the Court that the relevant
             ESI consists of:

             1.      Email communications between plaintiffs and defendants and/or between
                     employees and officials of the defendants;

             2.      Internal communications among Defendants; and

             3.      Electronically stored information disseminated to Plaintiffs by Defendants.




                                              4
Case 2:18-cv-03099-DRH-AKT Document 86 Filed 10/24/19 Page 5 of 5 PageID #: 2541



          D.       HIPAA Release Authorizations: Counsel confirm that such authorizations for this
                   case are:

                    X Needed      ___ Not Needed


          E.       Delivery of Motions and Pleadings. The parties agree that a notice of electronic
                   filing through the Court’s PACER system shall be sufficient for both service and
                   delivery of the motion on the date filed. The parties further agree to electronically
                   serve each other with filings, by attaching them to emails addressed to all counsel
                   of record.

          F.       Defendants agree to depose to the individual Plaintiffs together but Defendants do
                   not agree to limit each respective Defendants deposition time to seven hours for
                   each Plaintiffs.

          G.       Plaintiffs propose consolidated discovery responses to Defendants’ collective
                   discovery demands to which Defendants have declined to agree at this time.




                                                         SO ORDERED:
               10/24/2019
 Dated:
          Central Islip, New York
                                                           /s/ Gary R. Brown
                                                         ______________________________
                                                         Hon. Gary R. Brown
                                                         United States Magistrate Judge




                                                     5
